442 F.2d 421
Lonzy OLIVER, Plaintiff-Appellant,v.HARRISON COUNTY CLERK, Marshall, Texas, et al., Defendants-Appellees.No. 31094 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
May 14, 1971, Rehearing Denied June 8, 1971.

Lonzy Oliver, pro se.
Sam B. Hall, Jr., Ernest F. Smith, Marshall, Tex., for Harrison County.
Gaines Baldwin, Abney & Baldwin, Marshall, Tex., for La Gloria Oil and Gas Co.
Roy L. Merrill, Corpus Christi, Tex., for Mobil Oil Corp.
Dean J. Capp, K. M. Nolen, Jerry M. Gross, Houston, Tex., for Pan American Petroleum Corp.
Appeal from the United States District Court for the Eastern District of Texas, William Wayne Justice, Judge.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966